[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                          ________________________           U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                    May 18, 2006
                                 No. 05-11561                   THOMAS K. KAHN
                           ________________________                 CLERK

                  D. C. Docket No. 04-00142-CR-ORL-22-DAB

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

JOSE RAMOS, JR.,

                                                               Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (May 18, 2006)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Jose Ramos, Jr. pleaded guilty to conspiracy to receive, possess, pass, utter

and publish forged and altered money orders with intent to defraud in violation of
18 U.S.C. §§ 2, 371, and 500, and to nine substantive counts of possessing forged

and altered money orders in violation of 18 U.S.C. §§ 2, 473, and 500. He appeals

the restitution part of his sentence raising three issues, each of which is foreclosed

by binding precedent.

      Ramos’ contention that the use of certain invoices to establish the amount of

loss for restitution purposes violates Crawford v. Washington, 541 U.S. 36, 124 S.

Ct. 1354 (2004), is contrary to our holding in United States v. Cantellano, 430 F.3d

1142, 1146 (11th Cir. 2005).

      Ramos’ contention that allowing a judge to make factfindings necessary to

establish the amount of restitution violates Apprendi v. New Jersey, 530 U.S. 466,

120 S. Ct. 2348 (2000), or United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005), is contrary to our holding in Dohrmann v. United States, ___ F.3d ___,

No. 05-13560, 2006 WL 623652 (11th Cir. Mar. 15, 2006). The thorough and

persuasive supplemental letter brief the government filed in this case convinces us

that, even if we were writing on a clean slate in regard to this issue, cf. Fed. R.

App. P. 35, the Dohrmann decision is correct.

      Finally, Ramos’ argument that United States v. Dickerson, 370 F.3d 1330

(11th Cir. 2004), means in the calculation of the amount of restitution he can only

be held responsible for his own conduct and not that of his co-conspirators is



                                            2
foreclosed by United States v. Alas, 196 f.3d 1250, 1251 (11th Cir. 1999), which

held that “conspirators are liable for all of the acts and foreseeable consequences of

the conspiracy.” Indeed, Dickerson itself held that the amount of restitution may

include related conduct for which the defendant was not convicted if the loss

flowed directly from the conspiracy or scheme of which he was a part.

      AFFIRMED.




                                          3